Supreme Court of the United States

                                                                            RECEIVED IN
                                                                     COURT OF CRIMINAL APPEALS

                                                                              SEP 10 2015
Jose Zamarripa Alvarado

                (Petitioner)                                              AbelAcosta.Cler*
                        v.                                    No. 15-5828


Texas
                (Respondent)


To Tho Cowlo(C< jm\\n(\[ kyjM>4s <>fT«ta*                     Counsel for Respondent:
        NOTICE IS HEREBY GIVEN pursuant to Rule 12.3 that a petition for a writ of
certiorari in the above-entitled case was filed in the Supreme Court of the United States
on January 16, 2015, and placed on the docket August 28, 2015. Pursuant to Rule 15.3,
the due date for a brief in opposition is Monday, September 28, 2015. If the due date is a
Saturday, Sunday, or federal legal holiday, the brief is due on the next day that is not a
Saturday, Sunday or federal legal holiday.

      Unless the Solicitor General of the United States represents the
respondent, a waiver form is enclosed and should be sent to the Clerk only in
the event you do not intend to file a response to the petition.

        Only counsel of record will receive notification of the Court's action in
this case. Counsel of record must be a member of the Bar of this Court.




                                                Mr. Jose Alvarado
                                                Ramsey One Unit
                                                1100 FM 655 Road
                                                Rosharon,TX 77583




NOTE: This notice is for notification purposes only, and neither the original nor a copy should
be filed in the Supreme Court.
                              WAIVER
                     Supreme Court of the United States

                                          No. 15-5828



              Jose Zamarripa Alvarado               v.                 Texas
                    (Petitioner)                                   (Respondent)

I DO NOT INTEND TO FILE A RESPONSE to the petition for a writ of certiorari unless
one is requested by the Court.

Please check the appropriate boxes:

Q      Please enter my appearance as Counsel of Record for all respondents.

•      There are multiple respondents, and I do not represent all respondents. Please enter my
       appearance as Counsel of Record for the following respondent(s):




D I am a member of the Bar of the Supreme Court of the United States.

•     I am not presently a member of the Bar of this Court. Should a response be requested,
      the response will be filed by a Bar member.

      Signature

      Date:

(Type or print) Name
                          •   Mr.        •   Ms.         • Mrs.         •   Miss

      Firm

      Address


      City & State                                                             Zip

      Phone

SEND A COPY OF THIS FORM TO PETITIONER'S COUNSEL OR TO PETITIONER IF
PRO SE. PLEASE INDICATE BELOW THE NAME(S) OF THE RECIPIENT(S) OF A COPY
OF THIS FORM. NO ADDITIONAL CERTIFICATE OF SERVICE IS REQUIRED.

Cc:




Obtain status of case on the docket. By phone at 202-479-3034 or via the internet at
http://www.supremecourtus.gov. Have the Supreme Court docket number available.